DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 05/14/2021, Claims 1, 4, 7, 9, 12, 14, 16, 18, 20, are amended. Claims 1-20 are pending. No new matter has been added. 

With respect to the amendment filed on 05/14/2021, see pages 12-16, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed.  
Independent Claims 1-20 respectively recite the limitations of: detecting the identifying information of the entity associated with a digital image, wherein the identifying information includes text information identifying the entity and image information corresponding to one or more anatomical features identifying the entity; removing the text information from the digital image; and replacing the image information with one or more computer generated synthetic images of the one or more anatomical features, wherein the computer generated synthetic images are based on a natural appearance of the one or more anatomical features in the digital image.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Malik et al. in paragraphs [0019] discloses the method includes providing input image data; extracting at least text and line art features from the input image data into a text image data; subtracting the text image data from the input image data to obtain a first background layer, the first background layer comprising text and line art features not extracted into the text image data and pictorial features of the input image data; processing the text image data to generate one or more first binary foreground layers, wherein each first binary foreground layer comprises one or more pixel clusters representing text and line art pixels of a particular color in the text image data. 

 However, Malik et al., even if combined, fail to teach or suggest detecting the identifying information of the entity associated with a digital image, wherein the identifying information includes text information identifying the entity and image information corresponding to one or more anatomical features identifying the entity; removing the text information from the digital image, as required by claims 1, 9 and 16. Indeed, these references are silent about any such removal of text information from images that describe anatomical feature entity in medical image, let alone replacing the image information with one or more computer generated synthetic images of the one or more anatomical features, wherein the computer generated synthetic images are based on a natural appearance of the one or more anatomical features in the digital image. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 9 and 16 are allowed. Claims 2-8 are allowed by virtue of their dependency on claim 1. Claims 10-15 are allowed by virtue of their dependency on claim 9. Claims 17-20 are allowed by virtue of their dependency on claim 16.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tagare, Hemant D., C. Carl Jaffe, and James Duncan. "Medical image databases: A content-based retrieval approach." Journal of the American Medical Informatics Association 4.3 (1997): 184-198.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Pinalben Patel/Examiner, Art Unit 2661